BOND, J.
(dissenting). — I cannot concur in the discussion or result reached in the learned majority opinion. My reasons are these: The judgment of the court of appeals upon the motion for re-hearing involves, in substance, the sustention of that motion and the entry of a new judgment affirming with some modifications, the judgment of the trial court, which it had previously reversed. This final conclusion of the Court of Appeals was dissented from by one of its judges who deemed it to be contrary to- certain decisions of this and the appellate courts, wherefore this cause w.as certified to this court and is before us for determination as provided in the Constitution. There is nothing in the record which discloses that the action of the dissenting judge was not in perfect conformity with the provisions of the Constitution, providing for such action on the part of one of the judges of Courts of Appeals, when he deems an opinion of his brethren to be contrary to the “last previous ruling” or controlling decision of this court. The cause is, therefore, before us for full determination on its merits as if it had been brought here 'by direct ap~ peal from the circuit court.
Neither can that conclusion be escaped by the suggestion in the learned majority opinion that in the particular act of rendering its final judgment the Court of Appeals was shorn of jurisdiction. If that premise were true, the conclusion might logically follow that this court, in virtue of its power of superintendence, might deal with the judgment of the Court of Appeals by an appropriate original writ. But the assumption of the premise is not correct; for the action of the Court of Appeals did not in any respect exceed its “power to act” in cases properly appealed to that court. It may be that the judgment rendered on the motion for re*703hearing was crass error, bnt the rendition of an erroneous judgment is not a violation of the constitutional power invested in the Courts of Appeals to decide cases ; it would be only an erroneous exercise of that power. The error of the majority opinion is that it mistakes the erroneous exercise, for the lack of jurisdiction. Of course it is not claimed that the instant case did not lie within the strict limits of its appellate jurisdiction, except upon the motion that it fell outside of those limits on account of the erroneous judgment of the Court of Appeals on the motion for rehearing. The ease cited in the majority opinion (186 Mo. 225) does not support it. In that case Judge Yalliant was speaking, on a review by appeal, of the incorrect or illegal procedure of the trial court. He did not hold that the trial court had no jurisdiction.
If, as is held in the majority opinion, the Court of Appeals had no right to render the judgment it did render upon consideration of the motion for rehearing without a rehearing in fact, then the party affected by that judgment i ould have be.en entitled to file a motion for rehearing and, in default of the sustention of such motion, might have had recourse to any other redress provided by law. No such action was taken, and the cause having reached a final judgment, was certifiable to this court in the manner and for the reasons shown in the order sending it here.
It seems to me that this is a ease in which there is a palpable propriety for the language used by Chief Justice Marshall in reply to an argument intended to prevent the exercise of jurisdiction by the Supreme Court of the United States in a matter complained of, when he said to the objector, viz.: “That this court does not usurp power is most true; that this court does not shrink from its duty is no less true.” This case having been lodged here in the manner prescribed by the Constitution, we should not shrink from the duty imposed on us by the organic law to determine it fully. Hence I dissent from the learned majority opinion.